Citation Nr: 0500530	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  01-01 672	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for 
residuals of a fracture of the thoracic spine at T-7.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied an increased rating for 
the veteran's service-connected residuals of a thoracic spine 
injury and denied entitlement to a TDIU.  The veteran filed a 
notice of disagreement in January 2000.  The RO issued a 
statement of the case in January 2001 and received the 
veteran's substantive appeal in February 2001.  

In April 2002, the Board undertook additional development of 
the claims pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  In June 2003 and February 2004, the 
Board remanded these matters to the RO for further 
development.  By supplemental statement of the case issued in 
October 2004, the RO continued the denial of the claims.  


FINDINGS OF FACT

1.  The veteran's residuals of a thoracic spine compression 
fracture at T-7 result in posttraumatic thoracic 
kyphoscoliosis, a gibbous deformity in the right dorsal back 
area, pain, with no more than moderate limitation of motion 
or functional loss and no objective neurological 
manifestations have been identified.  

2.  The percentage rating for the veteran's service-connected 
disability does not meet the minimum schedular criteria for 
an award of TDIU, and the disability is not shown to prevent 
him from obtaining or retaining substantially gainful 
employment.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for residuals of a fracture of the thoracic spine at 
T-7 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5285 (2002), Diagnostic Code 5235 
(2003).  

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of July 2002 and July 2003 
letters, pursuant to the VCAA, the Board, and later the RO, 
respectively, advised the appellant of the types of evidence 
that needed to send to VA in order to substantiate the 
claims, as well as the types of evidence VA would assist in 
obtaining.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the July 2003 letter from the RO 
specifically advised the veteran of the evidence it had 
received in connection with the claim.  

Moreover, by way of a March 2004 letter, the RO advised the 
veteran of further changes to the rating criteria for 
evaluating disabilities of the spine and provided an 
additional opportunity to submit or identify evidence 
pertinent to his claims.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran's service medical records are 
associated with the claims folder.  On his application for a 
TDIU, received in September 1999, the veteran indicated that 
all medical treatment was through VA.  The RO has obtained 
the veteran's VA outpatient treatment records.  Moreover, the 
veteran was afforded VA examinations as noted below.  The 
Board has remanded this matter on two occasions to ensure 
that the veteran has been afforded notification of revisions 
to the rating criteria for the spine and to further ensure 
that he was afforded a contemporaneous medical examination.  
In October 2004, the veteran waived the 60-day period to 
submit additional information and requested that his case be 
forwarded to the Board.  

Significantly, neither the veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

In October 1976, the veteran sustained a compression fracture 
of T-7 following a motorcycle accident.  An x-ray examination 
in March 1978 revealed a 22 degree T-3 to L-1 scoliosis with 
a 60 degree kyphosis centered at approximately T-7.  The 
diagnosis was traumatic kyphosis and scoliosis of the 
thoracic spine.  

In August 1978, the RO granted service connection for 
residuals, fracture T-7.  A 50 percent disability evaluation 
was assigned.  

In September 1999, the veteran claimed that his service-
connected disability had become more severe.  Additionally, 
he claimed entitlement to a TDIU.  On his application for a 
TDIU, the veteran reported that he worked at Nellis Air Force 
Base from May 1988 to February 1996, and at an admiralty law 
firm from May 1997 to June 1998.  

The veteran was afforded a VA examination in December 1999.  
Therein, he complained of lower back pain and achiness.  He 
stated that pain was worse in the morning and achiness 
occurred at night.  He reported daily pain, estimated on a 
scale of 7 to 8 out of 10.  Flare-ups were precipitated by 
sitting too long or lifting.  Flare-ups were alleviated by 
hot showers.  His back brace also alleviated pain.  Upon 
physical examination, he performed lumbar flexion from 0 to 
80 degrees, with pain beginning at 75 degrees; extension from 
0 to 20 degrees, with pain beginning at 20 degrees; lateral 
flexion from 0 to 35 degrees, bilaterally, with right lateral 
flexion producing pain on left mid-back; and rotation from 0 
to 35 degrees, bilaterally.  There was objective evidence of 
stiffness during range of motion testing and soreness along 
the lower dorsal peri-spinous region.  Bilateral hips 
produced normal range of motion.  He did complain of some 
pain in the left hip and leg upon range of motion.  The 
musculature of the back was soft with slight spasms.  There 
were no neurological abnormalities noted.  An x-ray revealed 
compression and wedging of the T7-9, and dextroscoliosis.  

VA outpatient treatment records are associated with the 
claims file.  They reflect that the veteran was initially 
seen in July 1999.  He had no complaints and noted that he 
had not seen a doctor in over a year.  He reported a history 
of low back pain following a motorcycle accident in 1976.  
The initial impression was chronic low back pain.  He was 
prescribed Tylenol.  An October 2000 note indicated that the 
veteran had low back pain that was not currently problematic.  
During a wellness visit in February 2001, the veteran stated 
that he was working as a bartender and was on his feet a lot.  

In an August 2002 note, the veteran reported that he felt ok, 
denied any current complaints, but stated that his chronic 
back problems acted up once in a while.  

The veteran was seen for treatment in February 2003, with 
complaints that his back bothered him more in the winter.  He 
tolerated the pain but requested a refill for muscle 
relaxers.  He was told to take Flexeril and Motrin.  

The veteran was afforded a VA contract examination in 
February 2003.  Prior to the examination, the examiner 
reviewed the veteran's claims file.  Therein, the veteran 
reported persistent low back pain in the thoracic region with 
intermittent paresthesias into the left lower extremity.  He 
denied any numbness, tingling, nausea, vomiting, chills, 
shortness of breath, chest pain or bowel or bladder changes.  
He stated that low back pain was worse with sitting and 
activities.  He used caution when sitting and described his 
pain as "sharp".  The pain was improved with a heat pad or 
rest in a recliner.  Additionally, he used ibuprofen and 
Tylenol for the pain.  He reported difficulty lifting heavy 
objects.  Repeated activities caused pain and decreased range 
of motion.  Flare-ups were intermittent.  The veteran was 
married, had five children, and lived in a lower level 
duplex.  He was working as a bartender.  He described the 
work as "light duty".  

Upon physical examination, the veteran could walk heel and 
toe comfortably.  He could squat to the ground and place his 
hands on the floor without difficulty.  Range of motion 
testing showed flexion to 75 degrees, extension to 25 
degrees, lateral bend or flexion from 0 to 25 degrees 
bilaterally.  There was pain at extremes of range of motion.  
He had an obvious gibbous deformity at T7 with a traumatic 
kyphoscoliosis.  There was no obvious atrophy or paraspinous 
muscle spasm.  There was no pain with log rolling of the 
hips.  Straight leg raising signs were negative.  

A neurovascular examination showed sensation intact to 
pinprick and light touch.  Dorsalis pedis pulses were 2+.  
Deep tendon reflexes were 2/4, equal and symmetric.  

X-rays, dated in January 2003, showed traumatic 
kyphoscoliosis centered at T-7.  He had additional associated 
compressions at T-6, T-8, and T-9, and to a lesser extent 
degenerative spondylosis.  

The examiner opined that it was as likely as not that the 
thoracic compression fracture was service-connected, as was 
the posttraumatic thoracic kyphoscoliosis and associated 
spondylosis of the cervical and lumbar spine, which led to 
decreased range of motion of the spine.  He further opined 
that it was as likely as not that the posttraumatic thoracic 
kyphoscoliosis did impair the veteran's ability to be 
employed in anything other than a light duty job.  

In July 2004, the RO forwarded the veteran's claims file to a 
VA examiner for purposes of assessing any related 
neurological deficits and for an opinion as to whether the 
veteran suffered from intervertebral disc syndrome.  

The VA examiner noted that the veteran did not complain of 
any radiation or numbness into the lower extremities.  There 
was no leg tingling, lower extremity pain, or paresthesias.  
There were no reported bowel or bladder problems.  He was not 
taking any nerve medication, only anti-inflammatories for the 
back.  An EMG study did not reveal any nerve problems.  His 
main complaint was low back pain.  The pain was located in 
the upper left dorsal spine and in the right thorocolumbar 
area.  Severity of pain was a 4-6/10.  The pain was daily.  
The duration was in hours.  The veteran did flexion exercises 
and took Motrin for pain relief.  Additionally, hot showers 
helped with morning back stiffness.  The veteran walked two 
miles a day with his wife.  He was employed part-time as a 
bartender.  

Upon physical examination, he performed forward flexion from 
0 to 70 degrees, extension from 0 to 20 degrees; lateral 
flexion was from 0 to 25 degrees.  Forward flexion was 
accompanied by pain.  Lateral rotation did cause some 
irritation.  He had kyphoscoliosis and a gibbous deformity in 
the right dorsal back area.  With repeated motion he had more 
pain and less endurance.  The major functional impact was 
pain.  Neurologically, his DTRs were normal, as was sensation 
to pin prick and light touch.  The impression was 
posttraumatic kyphoscoliosis of the dorsal spine and residual 
vertebral compression fractures - stable.  The examiner 
further noted that there was no clinical evidence that the 
veteran had intervertebral disc syndrome.  

III.  Analysis

A.  Evaluation of Residuals of a Thoracic Spine Injury

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA regulations require that disability ratings be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on the lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
May factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
of the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran's service-connected lumbar spine disability is 
rated as 50 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (now numbered 5235) pertaining to 
residuals of fracture of vertebra.  During the pendency of 
the appeal VA revised the criteria used to determine the 
severity of diseases and injuries of the spine.  And where, 
as here, the governing law or regulation changes after a 
claim has been filed, but before administrative or judicial 
review has been completed, the version most favorable to the 
claimant generally applies.  Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  However, the revised regulations cannot be 
applied prior to their effective date, unless they 
specifically contain such a provision.  VAOPGCREC 3-2000 
(Apr. 10, 2000).  See also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114.  The RO already has considered the 
severity of the veteran's thoracic spine disability under 
both the former and revised criteria, so he is not prejudiced 
by the Board doing the same without first remanding the case 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a 50 percent disability evaluation has 
been in effect since June 23, 1978, the effective date for 
the grant of service connection.  Pursuant to the 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285, a 60 percent evaluation is 
warranted for residuals of a fracture vertebra without cord 
involvement; with abnormal mobility requiring a neck brace 
(jury mast).  A 100 percent evaluation is warranted for 
residuals of a fracture of vertebra with cord involvement, 
where a veteran is bedridden, or required to wear long leg 
braces.  Other cases are rated based in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  

A higher rating is possible under other comparable Diagnostic 
Codes in cases in which there is unfavorable ankylosis of the 
lumbar spine (Diagnostic Code 5289), complete bony fixation 
of the spine at a favorable or unfavorable angle (Diagnostic 
Code 5286), or with intervertebral disc syndrome resulting in 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months or by potentially, by 
combining separate evaluations for chronic orthopedic and 
neurological manifestations (5293).   

For purposes of evaluations under Diagnostic Code 5293 (now 
renumbered 5243), an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note 1.  

Additionally, it is also important to note that VA very 
recently revised the criteria used to determine the severity 
of spinal disorders other than intervertebral disc syndrome.  
The changes, which include renumbering of diagnostic codes 
for rating all spinal disorders, took effect September 26, 
2003.  Pursuant to revised criteria, unfavorable ankylosis 
of the entire spine warrants a 100 percent evaluation, 
unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation, unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  

Again, within the guidelines discussed above concerning 
retroactive application of revised rating criteria, the RO 
has considered the veteran's thoracic spine disability under 
both the former and revised criteria, so he is not prejudiced 
by the Board doing the same.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The analysis that follows discusses all 
pertinent diagnostic codes.  

In this case, the veteran's residuals of a thoracic spine 
injury are manifested by daily low back pain, traumatic 
kyphoscoliosis and a gibbous deformity at T-7.  Flexion of 
the lumbar spine is limited to 70 to 80 degrees.  There is no 
competent evidence to suggest that the thoracic spine injury 
residuals require the use of a neck brace or include cord 
involvement.  Thus, an evaluation greater than 50 percent 
pursuant to the former Diagnostic Code 5285 is not warranted.  
Moreover, there is no competent evidence to suggest that the 
residuals of an injury to T-7 result in ankylosis of any 
kind, bony fixation of the spine, or incapacitating episodes, 
as prescribed by a physician, having a total duration of at 
least six weeks during the past 12 months.  Additionally, the 
condition is not shown to result in neurologic involvement of 
the spine.  There were no complaints or findings of bowel or 
bladder impairment, and there were no neurological findings 
noted during the July 2004 VA neurological examination.  
Thus, even after consideration of both the former and revised 
rating criteria, an evaluation greater than 50 percent is not 
warranted.  

Further, the facts of this case do not warrant a higher 
evaluation under the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
The veteran's thoracic spine disability does result in pain.  
The veteran has reported that he has daily pain.  The 
evidence does not show that the residuals of a thoracic spine 
injury results in weakened movement, incoordination, or 
excess movement of the joint.  However, even after 
consideration of the functional loss caused by the 
disability, the condition does not nearly approximate the 
criteria for a 100 percent and thus does not warrant a rating 
in excess than the current 50 percent evaluation under 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-
5243.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and therefore, it must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has further contemplated extraschedular evaluation 
here, but finds that there has been no showing that the 
veteran's service-connected disability has resulted in marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003) is not warranted.  See also 38 C.F.R. § 
4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96  (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

B.  Individual Unemployability

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability  
to bring the combined rating to 70 percent or more.  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

Service connection is currently in effect for residuals of 
fracture of the thoracic spine, T-7, rated as 50 percent 
disabling.  This rating does not meet the minimum percentage 
requirement for TDIU under 38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App.  
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the Board finds that there is insufficient 
evidence to indicate that the veteran is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected thoracic spine disability.  The evidence 
shows that the veteran is capable of performing the physical 
and mental acts required by employment.  Indeed, VA 
treatment, VA examination, and the VA contract examination 
report all indicated that the veteran was currently employed 
as a bartender.  The evidence further indicates that the 
veteran completed high school and two years of college 
education.  He has previous experience performing service 
work.  While the evidence clearly shows that the service-
connected disability results in occupational impairment, the 
competent evidence does not show that the veteran in 
unemployable or can only engage in marginal employment.  
Rather, the VA contract examiner in February 2003 opined that 
the veteran could engage in light duty employment.  

On the basis of such, the Board must conclude that the 
criteria for invoking the procedures of 38 C.F.R. 4.16(b), 
for assignment of a total disability rating due to individual 
unemployability on an extra-schedular basis, are not met.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Entitlement to an evaluation greater than 50 percent for 
residuals of a fracture of the thoracic spine at T-7 is 
denied.  

Entitlement to a total disability rating based on individual 
unemployability is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


